20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 1 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 2 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 3 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 4 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 5 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 6 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 7 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 8 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 9 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 10 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 11 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 12 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 13 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 14 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 15 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 16 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 17 of 18
20-20426-dob   Doc 14   Filed 04/30/20   Entered 04/30/20 13:43:16   Page 18 of 18
